Exhibit 10.3

 



Execution Version

 





BIOSCRIP, INC.

1600 Broadway, Suite 700

Denver, CO 80202

 

 

March 14, 2019

 

 

 

To the Holder listed on Exhibit A (the “Holder”)

 

Re:       Amended and Restated Warrant Agreement

 

Ladies and Gentlemen,

 

Reference is made to (i) that certain Warrant Agreement (the “Warrant
Agreement”), dated June 29, 2017, by and among BioScrip, Inc., a Delaware
corporation (the “Company”) and the purchasers signatory thereto (collectively
with their successors and assigns, the “Original Purchasers”); (ii) that certain
Agreement and Plan of Merger (the “Merger Agreement”), dated as of the date
hereof, by and among the Company, HC Group Holdings I, LLC (“Omega Parent”), HC
Group Holdings II, Inc., Beta Sub, Inc., Beta Sub, LLC and HC Group Holdings
III, Inc.; and (iii) that certain Amended and Restated Warrant Agreement, dated
as of the date hereof, by and among the Company and the Holder and other Holders
party thereto (the “Warrant Amendment”), attached hereto as Exhibit B. This
letter agreement (this “Letter Agreement”) confirms certain agreements and
understandings between the Holder and the Company related to the Warrant
Amendment (as defined below).

 

In consideration of the Holder’s execution and delivery of the Warrant
Amendment, and conditioned upon the occurrence of the First Merger Effective
Time (as defined in the Merger Agreement), the Company hereby agrees to issue to
the Holder [ ] shares of Common Stock of the Company in the aggregate (the
“Amendment Shares”), promptly following the occurrence of the First Merger
Effective Time (as defined in the Merger Agreement). Furthermore, promptly
following, and conditioned upon, the occurrence of the First Merger Effective
Time, the Company and the Holder acknowledge and agree that the Registration
Rights Agreement (the “Existing RRA”), entered into as of June 29, 2017, by and
among the Company and the Original Purchasers, shall be amended and restated
(the “RRA Amendment”), in the form of Exhibit C, with such RRA Amendment to be
conditioned upon, and automatically effective as of, the occurrence of the
Second Merger Effective Time, without any further action on the party of any
party hereto. The Company and the Holder agree (the “RRA Interpretation”) that,
solely for purposes of the definition of “Registrable Securities” under the
Existing RRA, during the period prior to the First Merger Effective Time, the
Holder shall be deemed to beneficially own the Warrants underlying the Warrant
Agreement, notwithstanding any agreement between the Holder and the Company not
to exercise such Warrants. The execution and delivery of this Letter Agreement
by the Holder shall be deemed a consent by the Holder, in its capacities as
Holder under the Existing RRA, under Section 9 (Preservation of Rights) of the
Existing RRA with respect to the registration rights to be granted to Omega
Parent in connection with the Merger Agreement.

 

Following the execution and delivery of this Letter Agreement and until the
Second Merger Effective Time, the Holder agrees not to, and to cause its
controlled affiliates not to, (i) directly or indirectly sell, transfer, assign,
pledge, tender, convert, exchange or encumber or otherwise dispose of, any
Warrant or (ii) exercise its exchange right under any Warrant.

 

 

 

 



The Company agrees that, to the extent an event occurs on or after the date
hereof and prior to the Second Merger Effective Date which would cause an
adjustment to the number of, or Exercise Price of, any Warrants under the
Warrant Amendment were the Warrant Amendment then in effect (any such event, an
“Adjustment Event”), then the Company shall apply, as of the Second Merger
Effective Date, such adjustment to the number of, and Exercise Price of,
Warrants that would otherwise be outstanding under the Warrant Amendment
immediately after the Second Merger Effective Date (taking, solely for purposes
of such adjustment, the number of shares of Common Stock outstanding under any
adjustment calculation to be the number of shares of Common Stock outstanding on
the date of such Adjustment Event, and giving cumulative effect to any prior
adjustments due to other Adjustment Events).

 

The Company represents that, as of the First Merger Effective Time, upon
issuance in accordance with, and payment pursuant to, the terms hereof, the
Amendment Shares will be duly authorized, validly issued, fully paid and
non-assessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof, the Holder (or its affiliates, as applicable) will have good title
to the Amendment Shares, free and clear of all liens, claims, encumbrances,
charges, mortgages, options, pledges, security interests, hypothecations,
easements, rights-of-way or encroachments of any nature whatsoever, whether
voluntarily incurred or arising by operation of law (“Liens”), other than (a)
transfer restrictions under federal and state securities laws and (b) Liens
imposed solely due to the actions of the Holder. Upon issuance in accordance
with, and payment pursuant to, the terms hereof, (i) the Amendment Shares will
be issued in accordance with law (including applicable state Blue Sky laws) and
the governing documents of the Company and will not be issued in violation of
any preemptive or similar rights created by law or the governing documents of
the Company or any other agreement to which the Company is bound and (ii) the
Amendment Shares will not be required to be registered under the Securities Act.

 

The Company represents that, as of the First Merger Effective Time, the Warrants
under the Warrant Amendment are duly authorized and validly issued and, when
issued, the shares of Common Stock issuable pursuant to the Warrants under the
Warrant Amendment (the “Underlying Shares”) will be duly authorized, validly
issued, fully paid and non-assessable. Upon issuance in accordance with, and
payment pursuant to, the Warrant Amendment, the Underlying Shares will be issued
in accordance with law (including applicable state Blue Sky laws) and the
governing documents of the Company and will not be issued in violation of any
preemptive or similar rights created by law or the governing documents of the
Company or any other agreement to which the Company is bound and the Underlying
Shares will not be required to be registered under the Securities Act.

 

The execution and delivery of this Agreement by the Holder shall constitute the
express acknowledgment by and agreement of the Holder that the Holder shall not
have any rights or entitlements under the Warrant Agreement, the Warrant
Amendment or any Warrant (as defined in the Warrant Agreement) issued thereunder
with respect to any antidilution or other adjustments to the Warrants issued
thereunder and held by the Holder, including, without limitation, pursuant to
Section 4 of the Warrant Agreement arising as a result of or related to the
share issuances and other transactions contemplated by the Merger Agreement.

 

This Letter Agreement and the Warrant Amendment, embody the entire agreement and
understanding among the Company and the Holder, and supersede all prior
agreements and understandings, relating to the subject matter hereof. The
Company and the Holder acknowledge and agree that this Letter Agreement (other
than the RRA Interpretation) and the Warrant Amendment shall automatically
terminate and be null and void ab initio with no effect whatsoever on the
parties hereto in the event that the Merger Agreement is terminated in
accordance with its terms; provided, however, that such termination shall not
relieve any party from liability for any willful and material breach of this
Agreement prior to termination thereof. This Letter Agreement may be amended
from time to time only upon the written consent by each party hereto. This
Letter Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. This Letter Agreement may be
executed in counterparts (including by PDF or electronic signature), each one of
which shall be deemed an original and all of which together shall constitute one
and the same document. This Letter Agreement, and any disputes arising hereunder
or related hereto, shall be governed by, and construed in accordance with, the
laws of the State of Delaware without regard to its conflict of laws that may
lead to the application of the law as of any other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 



  Respectfully,         BioScrip, Inc.               By:       Name:     Title:



 

 

Acknowledged and Agreed:

  

[HOLDER]

  

 

By:     Name:   Title:  





 

 

 

 

 

 

Exhibit A

 

Holder

 

[Address]

 

 

 

 

 

Exhibit B

 

[Amended and Restated Warrant Agreement]

 

 

See attached.

 

 

 

 

 

Exhibit C

 

[Amended and Restated Registration Rights Agreement]

 

 

See attached.

 

 

 

 



 

